Opinion issued March 12, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00281-CR
____________

EMANUEL ROMERO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 56th District Court 
Galveston County, Texas
Trial Court Cause No. 66CR2490



 
MEMORANDUM  OPINION
           On March 2, 2009, appellant, Emanuel Romero, filed a motion to dismiss this
appeal.
  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
          We dismiss any pending motions as moot.
          We direct the Clerk of this Court to issue the mandate within 10days.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).